TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 7, 2015



                                     NO. 03-13-00723-CR


                           Charles Anthony Malouff, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee




         APPEAL FROM 299TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.